DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Vladislav Z. Teplitskiy on 08/25/2022.

In the Claims:

26.   (Currently Amended) A method for predicting surface failure of a surface, the method comprising the steps of:
obtaining a group of measured datasets, each including: a measurement value of at least a first type for each of a plurality of grid elements, each grid element associated with a location on the surface; and a time value, such that the group of datasets includes datasets associated with a plurality of unique time values,
for each measured dataset: 
constructing a network of nodes in a state space of the measurement values, wherein each node is uniquely associated with a grid element, wherein the network of nodes enables, for a selected node, a determination of a connectedness of said selected node within said state space to all other nodes of the network of nodes; and
	identifying an interface set of grid elements comprising a subset of the grid elements of the measured dataset corresponding to the grid elements meeting a connection threshold according to a connection rule in dependence on the measurement values of the grid elements, wherein the connection threshold defines a minimum connectedness to all other grid elements
	determining a risk of surface failure in accordance with identification of a pattern defined by the locations of the grid elements of the interface sets which has a persistent location with respect to the surface over a plurality of measured datasets, such that the pattern has the persistent location over a period of time.

40.   (Currently Amended) A surface failure prediction system comprising:
a measurement apparatus configured to:
obtain a group of measured datasets, each including: a measurement value of at least a first type for each of a plurality of grid elements, each grid element associated with a location on the surface; and a time value, such that the group of datasets includes datasets associated with a plurality of unique time values, and
a computing device configured to:
	for each measured dataset: 
construct a network of nodes in a state space of the measurement values, wherein each node is uniquely associated with a grid element, wherein the network of nodes enables, for a selected node, a determination of a connectedness of said selected node within said state space to all other nodes of the network of nodes; and
	identify an interface set of grid elements comprising a subset of the grid elements of the associated measured dataset corresponding to the grid elements meeting a connection threshold according to a connection rule in dependence on the measurement values of the grid elements, wherein the connection threshold defines a minimum connectedness to all other grid elements
determine a risk of surface failure in accordance with identification of a pattern defined by the locations of the grid elements of the interface sets which has a persistent location with respect to the surface over a plurality of measured datasets, such that the pattern has the persistent location over a period of time.

Allowable Subject Matter
3.	Claims 26-32 and 34-46 are allowed.

Claims 26-32 and 34-46 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Landslide Detection and Susceptibility Mapping Using LiDAR and an Artificial Neural Network Approach: A Case Study in the Cuyahoga Valley National Park, Ohio”, Gorsevski et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein determination of a connectedness of selected node within the state space to all other nodes of the network of nodes, identifying an interface set of a subset of grid elements of the measured dataset corresponding to the grid elements meeting a connection threshold defines a minimum connectedness to all other grid elements, determining a risk of surface failure in accordance with identification of a pattern by locations of the interface sets which has a persistent location over a period of time as cited in independent claims 26 and 40; or identifying one or more clusters of measured values and at least one outlier, each cluster represents a plurality of grid elements having similar measurement values  according to a predefined criterion to one another, identifying an interface set of grid elements for each measured dataset comprising a subset identified as outliers, determining a risk of surface failure in accordance with identification of a pattern by locations of the interface sets which has a persistent location over a period of time as cited in independent claims 34 and 41. 

Instead, Gorsevski et al. disclose detection shallow land-slides using maps derived from LiDAR-based digital elevation model (DEM) derivatives, the land-slide susceptibility map used a neural network (ANN) approach and backpropagation method; the relationship between land-slides and predictor attributes, which describes landform classes using slope, profile and plan curvatures, upslope drainage area, annual solar radiation, and wetness index extracted from the DEM using geographic information system (GIS).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864